757 N.W.2d 112 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jesse Rucardo WADE, Defendant-Appellant.
Docket No. 136661. COA No. 284457.
Supreme Court of Michigan.
October 27, 2008.

Order
On order of the Court, the application for leave to appeal the April 30, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to remand is DENIED. The motion for miscellaneous relief is GRANTED.